PER CURIAM.
The decree of the District Court must be affirmed. The refusal of the Commissioner, on February 20,1930, to reopen the ease “for the purpose of taking medical testimony as to his [the applicant’s] age” was not arbitrary or unfair. The case had previously been reopened “to afford the applicant’s examination by private physicians,” if desired, and the opportunity had been declined. Under these circumstances the denial of the request was not arbitrary or unfair.
The order or decree of the District Court is affirmed.